--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
HECC

 
 
$1,000,000 CONVERTIBLE NOTE


FOR VALUE RECEIVED, Hydrocarb Energy Corp., a Nevada corporation (the “Issuer”
of this Security) with at least 21,000,000 common shares issued and outstanding,
issues this Security and promises to pay to JMJ Financial, a Nevada sole
proprietorship, or its Assignees (the “Investor”) the Principal Sum along with
the Interest Rate and any other fees according to the terms herein.  This Note
will become effective only upon execution by both parties and delivery of the
first payment of Consideration by the Investor (the “Effective Date”).


The Principal Sum is $1,000,000 (one million) plus accrued and unpaid interest
and any other fees.  The Consideration is $900,000 (nine hundred thousand)
payable by wire (there exists a $100,000 original issue discount (the
“OID”)).  The Investor shall pay $300,000 of Consideration upon closing of this
Note.  Thereafter, the Investor may pay additional Consideration to the Issuer
in such amounts and at such dates as the Investor may choose in its sole
discretion but only upon acceptance by Issuer of any additional amount. Issuer
does not have to accept any additional investment by Investor under this
note.  THE PRINCIPAL SUM DUE TO THE INVESTOR SHALL BE PRORATED BASED ON THE
CONSIDERATION ACTUALLY PAID BY INVESTOR (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE
DISCOUNT THAT IS PRORATED BASED ON THE CONSIDERATION ACTUALLY PAID BY THE
INVESTOR AS WELL AS ANY OTHER INTEREST OR FEES) SUCH THAT THE ISSUER IS ONLY
REQUIRED TO REPAY THE AMOUNT FUNDED AND THE ISSUER IS NOT REQUIRED TO REPAY ANY
UNFUNDED PORTION OF THIS NOTE.  The Maturity Date is two years from the
Effective Date of each payment (the “Maturity Date”) and is the date upon which
the Principal Sum of this Note, as well as any unpaid interest and other fees,
shall be due and payable.  The Conversion Price is the lesser of $1.23 or 60% of
the lowest trade price in the 25 trading days previous to the conversion (In the
case that conversion shares are not deliverable by DWAC an additional 10%
discount will apply; and if the shares are ineligible for deposit into the DTC
system and only eligible for Xclearing deposit an additional 5% discount shall
apply; in the case of both an additional cumulative 15% discount shall
apply).  Unless otherwise agreed in writing by both parties, at no time will the
Investor convert any amount of the Note into common stock that would result in
the Investor owning more than 4.99% of the common stock outstanding.


1.      Interest and Repayment.  A one-time Interest charge of 12% shall be
applied to the Principal Sum.  The Interest is in addition to the OID, and that
OID (or prorated OID, if applicable) remains payable regardless of time and
manner of payment by the Issuer. The Issuer may repay a payment of Consideration
at any time on or before 90 days after its Effective Date in an amount equal to
the Principal Sum being repaid plus all accrued and unpaid interest, liquidated
damages, fees and other amounts due on such Principal Sum (i.e., the repayment
amount on the first $300,000 payment of Consideration is equal to
$373,333.33).  The Issuer may repay a payment of Consideration at any time after
90 days after its Effective Date and on or before 135 days after its Effective
Date in an amount equal to 120% of the sum of the Principal Sum being repaid
plus all accrued and unpaid interest, liquidated damages, fees and other amounts
due on such Principal Sum (i.e., the repayment amount on the first $300,000
payment of Consideration is equal to $448,000.00). The Issuer may repay a
payment of Consideration at any time after 135 days after its Effective Date and
on or before 180 days after its Effective Date in an amount equal to 140% of the
sum of the Principal Sum being repaid plus all accrued and unpaid interest,
liquidated damages, fees and other amounts due on such Principal Sum (i.e., the
repayment amount on the first $300,000 payment of Consideration is equal to
$522,666.66). The Issuer may not repay any payment of Consideration after 180
days after its Effective Date prior to its Maturity Date without written
approval from the Investor.


2.      Conversion. The Investor has the right, at any time after 180 days after
the Effective Date, at its election, to convert all or part of the outstanding
and unpaid Principal Sum and accrued interest (and any other fees) into shares
of fully paid and non-assessable shares of common stock of the Issuer as per
this conversion formula:  Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price.  Conversions may be
delivered to the Issuer by method of the Investor’s choice (including but not
limited to email, facsimile, mail, overnight courier, or personal delivery), and
all conversions shall be cashless and not require further payment from the
Investor.  If no objection is delivered from the Issuer to the Investor
regarding any variable or calculation of the conversion notice within 24 hours
of delivery of the conversion notice, the Issuer shall have been thereafter
deemed to have irrevocably confirmed and irrevocably ratified such notice of
conversion and waived any objection thereto.  The Issuer shall deliver the
shares from any conversion to the Investor (in any name directed by the
Investor) within 3 (three) business days of conversion notice delivery.


3.      Conversion Delays.  If the Issuer fails to deliver shares in accordance
with the timeframe stated in Section 2, the Investor, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Principal Sum with the rescinded
conversion shares returned to the Issuer (under the Investor’s and the Issuer’s
expectations that any returned conversion amounts will tack back to the original
date of the Note).  In addition, for each conversion, in the event that shares
are not delivered by the fourth business day (inclusive of the day of
conversion), a penalty of $2,000 per day will be assessed for each day after the
third business day (inclusive of the day of the conversion) until share delivery
is made; and such penalty will be added to the Principal Sum of the Note (under
the Investor’s and the Issuer’s expectations that any penalty amounts will tack
back to the original date of the Note).


4.      Reservation of Shares.  At all times during which this Note is
convertible, the Issuer will reserve from its authorized and unissued Common
Stock to provide for the issuance of Common Stock upon the full conversion of
this Note.  The Issuer will at all times reserve at least 2,500,000 shares of
Common Stock for conversion.


5.      Piggyback Registration Rights.  The Issuer shall include on the next
registration statement the Issuer files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note.  Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than $25,000, being immediately due and payable to the Investor at its
election in the form of cash payment or addition to the balance of this Note.


 
 

--------------------------------------------------------------------------------

 
6.      Terms of Future Financings.  Specifically excluding any securities
currently outstanding prior to the date of this investment, so long as this Note
is outstanding, upon any issuance by the Issuer or any of its subsidiaries of
any security with any term more favorable to the holder of such security or with
a term in favor of the holder of such security that was not similarly provided
to the Investor in this Note, then the Issuer shall notify the Investor of such
additional or more favorable term and such term, at the Investor’s option, shall
become a part of the transaction documents with the Investor.  The types of
terms contained in another security that may be more favorable to the holder of
such security include, but are not limited to, terms addressing conversion
discounts, conversion lookback periods, interest rates, original issue
discounts, stock sale price, private placement price per share, and warrant
coverage.


7.      Default.  The following are events of default under this Note: (i) the
Issuer shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Issuer shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Issuer or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Issuer shall become
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any; or
(v) the Issuer shall make a general assignment for the benefit of creditors; or
(vi) the Issuer shall file a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); or (vii) an involuntary
proceeding shall be commenced or filed against the Issuer; or (viii) the Issuer
shall lose its status as “DTC Eligible” or the Issuer’s shareholders shall lose
the ability to deposit (either electronically or by physical certificates, or
otherwise) shares into the DTC System; or (ix) the Issuer shall become
delinquent in its filing requirements as a fully-reporting issuer registered
with the SEC; or (x) the Issuer shall fail to meet all requirements to satisfy
the availability of Rule 144 to the Investor or its assigns including but not
limited to timely fulfillment of its filing requirements as a fully-reporting
issuer registered with the SEC, requirements for XBRL filings, and requirements
for disclosure of financial statements on its website.


8.      Remedies.  In the event of any default, the outstanding principal amount
of this Note, plus accrued but unpaid interest, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Investor’s election, immediately due and payable in cash at the
Mandatory Default Amount.  The Mandatory Default Amount means the greater of (i)
the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 150% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon.  Commencing five (5) days after the occurrence of any
event of default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law.  In
connection with such acceleration described herein, the Investor need not
provide, and the Issuer hereby waives, any presentment, demand, protest or other
notice of any kind, and the Investor may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law.  Such acceleration may
be rescinded and annulled by the Investor at any time prior to payment hereunder
and the Investor shall have all rights as a holder of the note until such time,
if any, as the Investor receives full payment pursuant to this Section 8.  No
such rescission or annulment shall affect any subsequent event of default or
impair any right consequent thereon.  Nothing herein shall limit the Investor’s
right to pursue any other remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.


9.      No Shorting.  The Investor agrees that so long as this Note from the
Issuer to the Investor remains outstanding, the Investor will not enter into or
effect “short sales” of the Common Stock or hedging transaction which
establishes a net short position with respect to the Common Stock of the
Issuer.  The Issuer acknowledges and agrees that upon delivery of a conversion
notice by the Investor, the Investor immediately owns the shares of Common Stock
described in the conversion notice and any sale of those shares issuable under
such conversion notice would not be considered short sales.


10.    Assignability.  The Issuer may not assign this Note.  This Note will be
binding upon the Issuer and its successors and will inure to the benefit of the
Investor and its successors and assigns and may be assigned by the Investor to
anyone without the Issuer’s approval.


11.     Governing Law.  This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
the conflict of laws principles thereof.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida.  Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.


12.     Delivery of Process by the Investor to the Issuer.  In the event of any
action or proceeding by the Investor against the Issuer, and only by the
Investor against the Issuer, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Investor via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.


13.     Attorney Fees. If any attorney is employed by either party with regard
to any legal or equitable action, arbitration or other proceeding brought by
such party for enforcement of this Note or because of an alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Note, the prevailing party will be entitled to recover from the other party
reasonable attorneys' fees and other costs and expenses incurred, in addition to
any other relief to which the prevailing party may be entitled.
 

 
 
 

--------------------------------------------------------------------------------

 
14.     Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Note, the Investor has the right to have any such
opinion provided by its counsel.  Investor also has the right to have any such
opinion provided by Issuer’s counsel.


15.     Notices.  Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier.  Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.




 

Issuer:   Investor
 
 
 
 
 
 
/s/ Kent P. Watts                                  
Kent P. Watts     
Hydrocarb Energy Corp.
Chief Executive Officer
 
Date:  7/29/2015                                                           
 
/s/ Justin Keener                                    
JMJ Financial
Its Principal
 
 
Date:  7/29/15                                                        

 








 
 
 
 
 
 
[Signature Page to $1,000,000 Convertible Note]

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 